DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada et al. (US 2008/0191386 A1) (“Fukada”).
With respect to claim 1, Fukada discloses a shaped article – the article is molded and thus it is shaped (abstr., 0035), comprising a light reflective layer – layer 31 - being provided from an ink having light reflectiveness (0090, 0093, 0109, Fig. 4), a decorative layer – layer 11 (0077-0079), a first transparent layer – layer 28 - being provided from a transparent ink – layer 28 transmits light and can be formed from the same material as layer 31, as disclosed in the instant Specification (par. [0051]) a layer is considered transparent when the light transmittance is greater or equal to 50% per unit thickness (par. [0051]), thus layer 28 of Fukada has been interpreted as corresponding to the first transparent layer recited in the claim (Fukada, 0130, 0133), wherein the decorative layer is disposed on an outer side of the light reflective layer, and the first transparent layer is disposed on an outer side of the decorative layer (0109, 0110, Fig. 4).
Regarding claim 2, Fukada teaches the article of claim 1, comprising a second transparent layer – element 51 – being provided between the light reflective layer and the decorative layer (0109, Fig. 4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783